Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi (JP 2009-138663), cited by applicant, in view of either of Weber et al (US 2019/0234323) or Loucks et al (US 2014/0261317).  Atsushi et al  (discussed in applicant’s own specification at paragraphs 4 and 5 and in abstract and translation provided by applicant) appears to form the basis for applicant’s determination of misfire by comparing the rotation fluctuation value differences of a misfire determination cylinder and a reference cylinder wherein the reference cylinder reaches an expansion stroke (combustion stroke) 360 degrees crank angle earlier than the determination stroke (see Atsushi abstract, provided by applicant).  However, Atsushi appears to be silent with how misfire determination is treated in a scenario where certain cylinders may be cut-off or not fired.  However, the concept of compensating for determination of misfire in engines where certain cylinders may be disabled is already known and taught by either or both of Loucks et al (see abstract, paragraphs 3-7 and 16-20) and/or Weber et al (see abstract, and paragraphs 2-4).  It would have been obvious to one of ordinary skill in the art employing the misfire determination technique taught by Atsushi to have taken into consideration any cylinders which would be disabled in determining misfire as taught by Loucks et al and/or Weber et al because this would have resulted in more accurate determination of misfires in situations wherein certain cylinders were disabled. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK R SOLIS/Primary Examiner, Art Unit 3747